Case 3:20-cr-00088-TSL-FKB Document 3-2 Filed 07/14/20 Pa

CRIMINAL CASE COVER SHEET
U.S. District Court
PLACE OF OFFENSE:

CITY: JACKSON
COUNTY:

HINDS

DEFENDANT INFORMATION:

 

  

SOUTHERN DISTRICT OF MISSISSIPPI |

 
 
  
    

JUL 14 2020

ARTHUR JOHNSTON
DEPUTY

 

 

RELATED CASE INFORMATION:

SUPERSEDING INDICTMENT DocKET # 5:20CREECWK-CK

SAME DEFENDANT ~NEW DEFENDANT
MAGISTRATE JUDGE CASE NUMBER
R 20/ R 40 FROM DISTRICT OF

 

 

JUVENILE: Yes xX No
MATTER TO BE SEALED: xX YES NO
NAME/ALIAS: MARK ANTHONY COLEMAN

 

U.S. ATTORNEY INFORMATION:

BAR #2132

 

AUSA: GLENDA R. HAYNES
INTERPRETER: _X NO YES
LOCATION STATUS: ARREST DATE

LIST LANGUAGE AND/OR DIALECT:

 

ALREADY IN FEDERAL CUSTODY AS OF

ALREADY IN STATE CUSTODY
ON PRETRIAL RELEASE

U.S.C. CITATIONS:

 

 

 

 

 

 

TOTAL # OF COUNTS: 2 PETTY MISDEMEANOR 2. FELONY
(CLERK'S OFFICE USE ONLY) INDEX KEY/CODE DESCRIPTION OF OFFENSE CHARGED COUNT(S)
Set | 18:2422.F 18 U.S.C. § 2422(b) Coercion or enticement of a person under 18 1
Set 2 18:1519.F 18 U.S.C. § 1519 Destruction, alteration, or falsification of records 2
in Federal investigations and bankruptcy
‘ j ) CR MM Ly
Date: / pe 0 z U SIGNATURE OF AUSA: /Menda & eK (tL

 

Revised 2/26/2010

S
